NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 02 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

RONALD WESLEY SIMS,                              No. 13-56820

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01548-DDP-
                                                 AJW
 v.

OFFICER K. LEE, No. 17046, official              MEMORANDUM*
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Ronald Wesley Sims appeals pro se from the district court’s judgment

dismissing his action alleging various federal and state law claims related to a

traffic stop. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny Sims’
request for oral argument, set forth in his opening brief.
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

       The district court properly dismissed as barred by the Eleventh Amendment

Sims’ claims against the State of California, the California Highway Patrol and

defendant Lee in his official capacity. See Krainski v. Nev. ex. rel. Bd. of Regents

of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010) (the Eleventh

Amendment bars suits against the State, its agencies, and state officials sued in

their official capacities).

       The district court properly dismissed Sims’ claims against Kruger Towing

Company and Lee in his individual capacity because Sims failed to allege facts

sufficient to state any plausible claims for relief. See Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face”

(citation and internal quotation marks omitted)). The district court did not abuse

its discretion by declining to exercise supplemental jurisdiction over Sims’ state

law claims against these defendants. See Ove v. Gwinn, 264 F.3d 817, 821, 826

(9th Cir. 2001) (setting forth standard of review and explaining that “[a] court may

decline to exercise supplemental jurisdiction over related state-law claims once it

has dismissed all claims over which it has original jurisdiction” (citation and


                                             2                                        13-56820
internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing with prejudice

Sims’ claims against the United States after Sims failed to file an opposition to the

United States’ motion to dismiss, despite being admonished of the need to do so

and warned that failure to respond could result in dismissal. See Pagtalunan v.

Galaza, 291 F.3d 639, 640, 642 (9th Cir. 2002) (setting forth standard of review

for dismissal for failure to comply with a court order, and factors for determining

whether to dismiss for failure to comply with a court order or prosecute);

Hernandez v. City of El Monte, 138 F.3d 393, 398 (9th Cir. 1998) (setting forth

standard of review for dismissal for failure to prosecute).

      The district court did not abuse its discretion by denying Sims’ motion for

default judgment against the United States because Sims failed to make a showing

justifying the entry of default judgment and the clerk never entered a default. See

Fed. R. Civ. P. 55(d) (“A default judgment may be entered against the United

States . . . only if the claimant establishes a claim or right to relief by evidence that

satisfies the court.”); Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (setting

forth standard of review and explaining that Rule 55 requires first the entry of a

default and then entry of default judgment).

      Sims waived his right to appeal the denial of his motion to file a


                                            3                                      13-56820
supplemental complaint because he failed to file timely objections to the magistrate

judge’s order. See Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir.

1996) (“[A] party who fails to file timely objections to a magistrate judge’s

nondispositive order with the district judge to whom the case is assigned forfeits its

right to appellate review of that order.”).

      We reject as without merit Sims’ contentions that the district court was

biased against him.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                              4                                 13-56820